TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition andResults of Operations 3 Reports of Independent Registered Public Accounting Firms 15 Consolidated Balance Sheets 17 Consolidated Statements of Income 18 Consolidated Statements of Comprehensive Income 19 Consolidated Statements of Stockholders' Equity 20 Consolidated Statements of Cash Flows 21 Notes to Consolidated Financial Statements 22 Directors and Executive Officers 55 Banking Locations 55 Transfer Agent/Registrar 55 Investor Relations Contact 55 Quaint Oak Bancorp, Inc. PRESIDENT’S LETTER TO SHAREHOLDERS To our Valued Shareholders: On behalf of the Board of Directors, Senior Management and Employees of the Quaint Oak Family of Companies, I am pleased to present our 2013 Annual Report to Shareholders.Fiscal 2013 ended on a positive note as we recorded our largest quarterly increase in net income for the year in the fourth quarter. We believe we are seeing further evidence of a recovery in our market area and are hopeful for continued improvement during 2014. Some of the highlights of the past year include: ● Expanding our loan production and increasing our outstanding portfolio loan balances by over $22.5 million. ● Funding loan growth by utilizing additional low cost advances from the Federal Home Loan Bank of $3.5 million and increasing deposits by over $6.2million, with a continuing decline in deposit rates contributing to a lowercost of funds. ● Reducing lower yielding cash investments by over $6.2 million and lower yielding investment securities by over $2.3 million. ● Continuing to focus on the resolution of non-performing loans which resulted in a reduction from 2.54% to 1.79% of non-performing loans as a percentage of net loans year over year.Our non-performing assets as apercentage of total assets remained constant from 1.97% to 1.95% on a year over year basis. We have always possessed certain niche lending strengths.Those strengths include CRE term loans, small construction & rehabilitation loans and investment property loans.We are now positioned to expand on those strengths with complementary loan and deposit products.We have added personnel to expand our SBA lending along with small business C&I lending.Expansion of our deposit offerings is designed to accommodate these additional lending business lines.The implementation of these changes has begun and we expect to continue their development and execution in 2014.Our investment in hiring experienced revenue producers has been fruitful and our intention is to continue this practice.We now are at a point where market expansion is necessary and corresponds with our growth plan. Our position toward stock repurchases during 2013 has been aggressive.We repurchased 35,972 shares during the year ended December 31, 2013.We added additional purchases of 30,200 shares through March 21, 2014.In order to provide cash for the continuation of the repurchase plans, in the fourth quarter of 2013, we applied for and received regulatory authority to dividend up to $1.0 million from Quaint Oak Bank to Quaint Oak Bancorp.In the first quarter of 2014 we completed our third stock repurchase program and our Board of Directors approved a fourth repurchase plan. As an additional benefit of stock ownership, we have been fortunate to have the capability to increase our dividend rate each year since initiating the payment of dividends.We trust future earnings will permit a continuation of this practice. As always, in conjunction with maintaining a strong repurchase plan, our current and continued business strategy includes long term profitability and payment of dividends reflecting our strong commitment to shareholder value. Robert T. Strong President and Chief Executive Officer Quaint Oak Family of Companies Quaint Oak Bancorp, Inc. Quaint Oak Bank Quaint Oak Abstract, LLC׀Quaint Oak Mortgage, LLC׀Quaint Oak Real Estate, LLC Serving the Delaware Valley and the Lehigh Valley Markets Quaint Oak Bancorp, Inc. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA Set forth below is selected financial and other data of Quaint Oak Bancorp, Inc.You should read the financial statements and related notes contained in this Annual Report which provide more detailed information. At or For the Years Ended December 31, (Dollars in Thousands, except per share data) Selected Financial and Other Data: Total assets $ $ Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value (cost-2013 $1,708; 2012 $3,902) Loans held for sale Loans receivable, net Federal Home Loan Bank stock, at cost Bank premises and equipment, net Deposits Federal Home Loan Bank advances Stockholders’ Equity Selected Operating Data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income Total non-interest expense Income before income taxes Income taxes Net income $ $ Selected Operating Ratios(1): Average yield on interest-earning assets % % Average rate on interest-bearing liabilities Average interest rate spread(2) Net interest margin(2) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(3) Return on average assets Return on average equity Average equity to average assets Asset Quality Ratios(4): Non-performing loans as a percent of loans receivable, net(5) % % Non-performing assets as a percent of total assets(5) Non-performing assets and troubled debt restructurings as a percent of total assets Allowance for loan losses as a percent of non-performing loans Allowance for loan losses as a percent of total loans receivable Net charge-offs to average loans receivable Capital Ratios(4): Tier 1 leverage ratio % % Tier 1 risk-based capital ratio Total risk-based capital ratio With the exception of end of period ratios, all ratios are based on average daily balances during the indicated periods. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. Non-performing assets consist of non-performing loans and other real estate owned at December 31, 2013 and 2012.Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. 2 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations General Quaint Oak Bancorp, Inc. (the “Company”) was formed in connection with Quaint Oak Bank’s (the “Bank”) conversion to a stock savings bank completed on July 3, 2007.The Company’s results of operations are dependent primarily on the results of Quaint Oak Bank, a wholly owned subsidiary of the Company. Quaint Oak Bank’s profitability depends primarily on its net interest income, which is the difference between interest income earned on interest-earning assets, principally loans, and interest expense paid on interest-bearing liabilities, principally deposits.Net interest income is dependent upon the level of interest rates and the extent to which such rates are changing.Quaint Oak Bank’s profitability also depends, to a lesser extent, on investments in interest-earning deposits in other institutions and investment securities, non-interest income, borrowings from the Federal Home Loan Bank of Pittsburgh, provision for loan losses, non-interest expenses and federal and state income taxes. Quaint Oak Bank’s business consists primarily of originating residential, multi-family and commercial real estate loans secured by property in its market area.Typically, single-family loans involve a lower degree of risk and carry a lower yield than commercial real estate, construction, commercial business and consumer loans.Primarily since fiscal 2004, commercial real estate loans have increased as a percentage of Quaint Oak Bank’s loan portfolio to 23.9% at December 31, 2013.Quaint Oak Bank’s loans are primarily funded by certificates of deposit, which typically have a higher interest rate than passbook, statement and eSavings accounts.At December 31, 2013, certificates of deposit amounted to 63.0% of total assets compared to 66.2% of total assets at December 31, 2012.Quaint Oak Bank does not offer transactional deposit products such as NOW, money market demand accounts or checking accounts.In conjunction with the expansion of our commercial lending activities, we expect to begin offering a commercial checking account product in 2014.Management anticipates that certificates of deposit will continue to be a primary source of funding for Quaint Oak Bank’s assets. Our results of operations are significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities as well as other factors beyond our control. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. Forward-Looking Statements Are Subject to Change We make certain statements in this document as to what we expect may happen in the future. These statements usually contain the words "believe," "estimate," "project," "expect," "anticipate," "intend" or similar expressions. Because these statements look to the future, they are based on our current expectations and beliefs. Actual results or events may differ materially from those reflected in the forward-looking statements. You should be aware that our current expectations and beliefs as to future events are subject to change at any time, and we can give you no assurances that the future events will actually occur. Critical Accounting Policies In reviewing and understanding financial information for the Company, you are encouraged to read and understand the significant accounting policies used in preparing our financial statements.These policies are described in Note 2 of the notes to our financial statements. The accounting and financial reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which are believed to be reasonable, based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the periods presented. The following accounting policies comprise those that management believes are the most critical to aid in fully understanding and evaluating our reported financial results. These policies require numerous estimates or economic assumptions that may prove inaccurate or may be subject to variations which may significantly affect our reported results and financial condition for the period or in future periods. 3 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Allowance for Loan Losses.The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the balance sheet date and is recorded as a reduction to loans. The allowance for loan losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. All, or part, of the principal balance of loans receivable are charged off to the allowance as soon as it is determined that the repayment of all, or part, of the principal balance is highly unlikely. Because all identified losses are immediately charged off, no portion of the allowance for loan losses is restricted to any individual loan or groups of loans, and the entire allowance is available to absorb any and all loan losses. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management performs a quarterly evaluation of the adequacy of the allowance. The allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. The specific component relates to loans that are identified as impaired. For loans that are identified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers pools of loans by loan class. These pools of loans are evaluated for loss exposure based upon historical loss rates for each of these categories of loans, adjusted for qualitative factors. These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary lending areas, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results. The applied loss factors are reevaluated quarterly to ensure their relevance in the current economic environment.Residential mortgage lending generally entails a lower risk of default than other types of lending. Consumer loans and commercial real estate loans generally involve more risk of collectability because of the type and nature of the collateral and, in certain cases, the absence of collateral. It is the Company’s policy to establish a specific reserve for loss on any delinquent loan when it determines that a loss is probable. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not considered impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent.An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of substantially all of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. A loan is considered a troubled debt restructuring (“TDR”) if the Company, for economic or legal reasons related to a debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. Concessions granted under a TDR typically involve a temporary or permanent reduction in payments or interest rate or an extension of a loan’s stated maturity date at less than a current market rate of interest. Loans identified as TDRs are designated as impaired. 4 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations For loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. The allowance calculation methodology includes further segregation of loan classes into risk rating categories. The borrower’s overall financial condition, repayment sources, guarantors and value of collateral, if appropriate, are evaluated annually for all loans (except one-to-four family residential owner-occupied loans) where the total amount outstanding to any borrower or group of borrowers exceeds $500,000, or when credit deficiencies arise, such as delinquent loan payments. Credit quality risk ratings include regulatory classifications of special mention, substandard, doubtful and loss. Loans criticized special mention have potential weaknesses that deserve management’s close attention. If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects. Loans classified substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They include loans that are inadequately protected by the current sound net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans classified doubtful have all the weaknesses inherent in loans classified substandard with the added characteristic that collection or liquidation in full, on the basis of current conditions and facts, is highly improbable. Loans classified as a loss are considered uncollectible and are charged to the allowance for loan losses. Loans not classified are rated pass. In addition, Federal regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses and may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination, which may not be currently available to management. Based on management’s comprehensive analysis of the loan portfolio, management believes the current level of the allowance for loan losses is adequate. Other-Than-Temporary Impairment of Securities.Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary. To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline and whether or not management intends to sell or expects that it is more likely than not that it will be required to sell the security prior to an anticipated recovery of the fair value. The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value are not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. Once a decline in value for a debt security is determined to be other-than-temporary, the other-than-temporary impairment is separated into (a) the amount of the total other-than-temporary impairment related to a decrease in cash flows expected to be collected from the debt security (the credit loss) and (b)the amount of the total other-than-temporary impairment related to all other factors. The amount of the total other-than-temporary impairment related to the credit loss is recognized in earnings. The amount of the total other-than-temporary impairment related to all other factors is recognized in other comprehensive income, except for equity securities, where the full amount of the other-than-temporary impairment is recognized in earnings. Income Taxes.Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various assets and liabilities and net operating loss carryforwards and gives current recognition to changes in tax rates and laws.The realization of our deferred tax assets principally depends upon our achieving projected future taxable income.We may change our judgments regarding future profitability due to future market conditions and other factors.We may adjust our deferred tax asset balances if our judgments change. 5 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Comparison of Financial Condition at December 31, 2013 and December 31, 2012 General. The Company’s total assets at December 31, 2013 were $127.4 million, an increase of $10.1 million, or 8.6%, from $117.4 million at December 31, 2012.This growth in total assets was primarily due to an increase in loans receivable, net of $22.6 million.Offsetting this increase were decreases in cash and cash equivalents of $6.2 million, loans held for sale of $3.8 million, investment securities available for sale of $2.3 million, and investment in interest-earning time deposits of $499,000.The liquidity resulting from these decreases, when combined with the $6.3 million increase in deposits and the $3.5 million increase in Federal Home Loan Bank advances, was used to fund loan growth. Cash and Cash Equivalents. Cash and cash equivalents decreased $6.2 million, or 50.1%, from $12.4 million at December 31, 2012 to $6.2 million at December 31, 2013 as excess liquidity was used to fund loans. Investment in Interest-Earning Time Deposits.Investment in interest-earning time deposits decreased $499,000, or 6.1%, from $8.1 million at December 31, 2012 to $7.6 million at December 31, 2013 primarily due to the maturity and redemption of two time deposits.The Company used these funds to fund loans.At December 31, 2013, $3.0 million of interest-earning time deposits are scheduled to mature in one year or less. Loans Held for Sale.Loans held for sale decreased $3.8 million to $1.1 million at December 31, 2013 from $4.9 million at December 31, 2012 as the Bank’s mortgage banking subsidiary, Quaint Oak Mortgage, LLC, originated $43.8 million of one-to-four family residential loans during the period ending December 31, 2013 and sold $47.6 million of loans in the secondary market during this same period. Loans Receivable, Net.Loans receivable, net, increased $22.6 million, or 26.8%, to $106.9 million at December 31, 2013 from $84.3 million December 31, 2012.This increase was funded primarily from excess liquidity in cash and cash equivalents and deposits.Increases within the portfolio occurred in the one-to-four family residential non-owner occupied loans which increased $8.4 million, or 23.8%, commercial real estate loans which increased $7.2 million, or 38.3%, construction loan category which increased $6.3 million, or 64.2%, and multi-family residential loans which increased $2.7 million, or 81.7%.These increases were partially offset by decreases of $1.4 million, or 13.4%, in residential mortgage one-to-four family owner occupied loans and $347,000, or 5.8%, in home equity loans.The Company continues its strategy of diversifying its loan portfolio with higher yielding and shorter-term loan products and selling substantially all of its newly originated one-to-four family owner-occupied loans into the secondary market. Premises and Equipment, Net.Premises and equipment, net, increased $29,000, or 1.8%, to $1.64 million at December 31, 2013 from $1.61 million at December 31, 2012 primarily due to the capital expenditures made in connection with the Company’s upgrade of its core processing computer system. Other Real Estate Owned, Net. Other real estate owned (OREO) amounted to $574,000 at December 31, 2013, consisting of six properties.This compares to three properties that totaled $170,000 at December 31, 2012.During the quarter-ended December 31, 2013, a property that had been collateral for a loan previously classified as non-accrual was transferred to OREO.In conjunction with this transfer, $15,000 of the outstanding loan balance was charged-off through the allowance for loan losses. For the year ended December 31, 2013, the Company transferred five properties into OREO totaling $471,000, made $48,000 of capital improvements to the properties, and sold two properties totaling $115,000. Deposits. Total interest-bearing deposits increased $6.3 million, or 6.5%, to $103.3 million at December 31, 2013 from $97.0 million at December 31, 2012. This increase in deposits was primarily attributable to increases of $4.3 million in eSavings accounts and $2.5 million in certificates of deposit.These increases were offset by a $347,000 decrease in statement savings accounts and a $235,000 decrease in passbook savings accounts. The increase in eSavings accounts and certificates of deposit was primarily due to the competitive interest rates offered by the Bank and investors continuing to seek the safety of insured bank deposits. 6 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Federal Home Loan Bank Advances. Total Federal Home Loan Bank advances increased $3.5 million, or 175.0%, to $5.5 million at December 31, 2013 from $2.0 million at December 31, 2012. During the year, the Company made $2.0 million in scheduled repayments and borrowed $5.5 million in overnight funding during the quarter ended December 31, 2013 to fund loan demand. Stockholders’ Equity.Total stockholders’ equity increased $149,000 to $17.0 million at December 31, 2013 from $16.8 million at December 31, 2012. Contributing to the increase was net income for the year ended December 31, 2013 of $702,000, amortization of stock awards and options under our stock compensation plans of $128,000, and common stock earned by participants in the employee stock ownership plan of $145,000.These increases were offset by the purchase of 35,972 shares of the Company’s stock as part of the Company’s stock repurchase programs, for an aggregate purchase price of $563,000, dividends paid of $185,000, and a decrease in accumulated other comprehensive income of $78,000. Comparison of Operating Results for the Years Ended December 31, 2013 and 2012 General.Net income amounted to $702,000 for the year ended December 31, 2013 compared to $981,000 for the year ended December 31, 2012.The $279,000, or 28.4% decrease was primarily the result of an increase in non-interest expense of $855,000, an increase of $78,000 in the provision for loan losses, and a decrease in non-interest income of $13,000, partially offset by an increase in net interest income of $492,000 and a decrease in the provision for income taxes of $175,000. Net Interest Income.Net interest income increased $492,000, or 12.0%, to $4.6 million for the year ended December 31, 2013 from $4.1 million for the year ended December 31, 2012.The increase was driven by a $454,000, or 7.8% increase in interest income and a $38,000, or 2.2% decrease in interest expense. Interest Income.Interest income increased $454,000, or 7.8%, to $6.3 million for the year ended December 31, 2013 from $5.8 million for the year ended December 31, 2012.The increase in interest income was primarily due to a $14.0 million increase in average loans receivable, net, including loans held for sale, which increased from an average balance of $82.4 million for the year ended December 31, 2012 to an average balance of $96.4 million for the year ended December 31, 2013, which had the effect of increasing interest income $924,000.Offsetting this increase was a 35 basis point decline in the yield on average loans receivable, net, including loans held for sale, from 6.62% for the year ended December 31, 2012 to 6.27% for the year ended December 31, 2013, which had the effect of decreasing interest income by $294,000, and a 30 basis point decline in the yield on average short-term investments and investment securities available for sale from 1.54%for the year ended December 31, 2012 to 1.24% for same period in 2013, which had the effect of decreasing interest income $63,000.Also offsetting the increase in interest income was the $1.1 million decrease in average mortgage-backed securities held to maturity which had the effect of decreasing interest income $53,000. The decrease in average mortgage-backed securities held to maturity for the year ended December 31, 2013 was due to the sale of mortgage-backed securities in the second quarter of 2012 after their transfer to the available for sale category at the end of the first quarter of 2012. Interest Expense.Interest expense decreased $38,000, or 2.2%, to $1.68 million for the year ended December 31, 2013 compared to $1.72 million for the year ended December 31, 2012.The decrease in interest expense was primarily attributable to a 27 basis point decline in the overall cost of average interest-bearing liabilities from 1.88% for the year ended December 31, 2012 to 1.61% for the for the year ended December 31, 2013, which had the effect of decreasing interest expense by $196,000.This decrease due to rate combined with a decrease of $1.4 million in average FHLB advances had the effect of decreasing interest expense by $57,000.These decreases were offset by an increase of $7.9 million in average certificates of deposits which had the effect of increasing interest expense by $162,000, and an increase of $6.8 million in average eSavings accounts which had the effect of increasing interest expense by $65,000. 7 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Average Balances, Net Interest Income, Yields Earned and Rates Paid. The following table shows for the periods indicated the total dollar amount of interest from average interest-earning assets and the resulting yields, as well as the interest expense on average interest-bearing liabilities, expressed both in dollars and rates, and the net interest margin.All average balances are based on daily balances. YearEnded December 31, Average Balance Interest Average Yield/ Rate Average Balance Interest Average Yield/ Rate Interest-earning assets: (Dollars In Thousands) Short-term investments and investment securities $ $ % $ $ % Mortgage-backed securities 53 Loans receivable, net (1) (2) Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Passbook accounts $ 5 % $ 7 % Statement savings accounts 21 26 eSavings accounts 66 Certificate of deposit accounts Total deposits FHLB advances 42 Total interest-bearing liabilities % % Non-interest-bearing liabilities Total liabilities Stockholders’ Equity Total liabilities and Stockholders’ Equity $ $ Net interest-earning assets $ $ Net interest income; average interest rate spread $ % $ % Net interest margin (3) % % Average interest-earning assets to averageinterest-bearing liabilities % % (1)Includes loans held for sale. Includes non-accrual loans during the respective periods.Calculated net of deferred fees and discounts, loans in process and allowance for loan losses. Equals net interest income divided by average interest-earning assets. 8 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Rate/Volume Analysis.The following table shows the extent to which changes in interest rates and changes in volume of interest-earning assets and interest-bearing liabilities affected our interest income and expense during the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (1) changes in rate, which is the change in rate multiplied by prior year volume, (2) changes in volume, which is the change in volume multiplied by prior year rate, and (3) changes in rate/volume, which is the change in rate multiplied by the change in volume. 2013 vs. 2012 2012 vs. 2011 Increase (Decrease) Due to Total Increase (Decrease) Increase (Decrease) Due to Total Increase (Decrease) Rate Volume Rate/ Volume Rate Volume Rate/ Volume (In Thousands) Interest income: Short-term investments andinvestment securities $ ) $ ) $
